PER CURIAM.
In this cause the parties having agreed to a settlement of all issues herein, and having moved this court that the appeal and cross-appeal be dismissed, it is ordered and adjudged by this court that the appeal and cross-appeal be, and the same are hereby, dismissed at appellee’s and cross-appellant’s cost, and that this cause be, and is hereby, remanded to the said District Court for further proceedings according to law and justice.
Appeal and cross-appeal dismissed and causes remanded.